ON PETITION FOR REHEARING.
A petition for re-hearing has been filed in this case in behalf of plaintiff in error. We have examined the reasoning and the authorities presented with care. It is argued:
"If, as the Court holds, the operator of a motor vehicle must not only look behind, but laterally behind, in backing his machine, yet a full compliance with this rule by the Plaintiff in Error would not have disclosed the presence of the Defendant in Error, because the record shows that the portion of the machine which collided with the foot of the Defendant in Error was the right front wheel. In other words, Plaintiff in Error would of necessity have had to be looking in the opposite direction from which he was going to have discovered the presence of the Defendant in Error."
But this contention overlooks the fact manifest from the record that plaintiff in error was not only backing his car, but he was at the same time, through his cramping the front wheels thereof, swinging the vehicle to his right. In other words, he was moving *Page 142 
not only backwards, but laterally at the same time. He looked in one direction, i.e., to the rear, but he did not look laterally as he should have done. His failure so to look caused the accident.
We do not find anything in Chicago, Burlington  Quincy R. Co. v. Cook, 18 Wyo. 43, 102 P. 657, which aids the plaintiff in error. There was nothing in the evidence given by plaintiff which indicated that she was guilty of contributory negligence. It is said that she knew the defendant's car was to be started backwards. Even if that fact be assumed — and there is evidence from which the jury could readily infer the contrary — it does not appear that she knew that the defendant would swing his car laterally, the movement which unquestionably caused the injury. The petition for re-hearing should be denied.
Denied.
KIMBALL, C.J., and BLUME, J., concur.